Atkinson, J.
1. Considered in connection with all of the testimony of .the sheriff, who gave evidence of a confession made by the accused to him, it was not error to admit the confession.
2. The charge complained of in the second amended ground of the motion for new trial was not subject to the .criticism that it was not authorized by the evidence, or that it excluded from the consideration of the jury the doctrine of self-defense, or that of reasonable fears.
3. The charge of the court excepted to in the “third and fourth amended grounds of the motion for new trial, relative to the right of a father to take the life of one discovered by him in the act of debauching his minor daughter, where the killing was necessary to prevent the offense, was in accord with the ruling made in the ease of Gossett v. State, 123 Ga. 431 (51 S. E. 394).
4. There was evidence sufficient to authorize the instruction on the subject of incriminating statements of the accused.
5. The provisions of the Penal Code, § 75, were not applicable to any ■ theory of defense developed by the evidence or the statement of the accused.
6. Under the evidence and the statement of the accused, the law of involuntary manslaughter was not involved.
7. The evidence was sufficient to support the verdict, and there was no error in overruling the motion for new trial.

'Judyment affirmed.


All the Justices concur.